Name: Commission Regulation (EEC) No 588/91 of 11 March 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 3 . 91 Official Journal of the European Communities No L 65/39 COMMISSION REGULATION (EEC) No 588/91 of 11 March 1991 fixing the amount of the subsidy on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 550/91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures tor colza, rape and sunflower seed (5), as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 3866/90 (7), as last amended by Regulation (EEC) No 538/91 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3866/90 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : Article 1 The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regulation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto . Article 2 This Regulation shall enter into force on 12 March 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 March 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2) OJ No L 353, 17. 12 . 1990, p . 23 . (3) OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 64, 11 . 3 . 1991 , p . 51 . 0 OJ No L 167, 25 . 7. 1972, p . 9 . ¥) OJ No L 201 , 31 . 7. 1990, p . 11 . (7) OJ No L 367, 29. 12 . 1990, p . 80 . (8) OJ No L 59, 6 . 3 . 1991 , p . 13 . O OJ No L 266, 28 . 9 . 1983, p . 1 . No L 65/40 Official Journal of the European Communities 12. 3 . 91 ANNEX I  Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 3 1st period 4 2nd period 5 3rd period 6 4th period 7 5th period 8 0,000 27,646 20,676 0,000 27,724 20,754 0,000 27,542 20,572 0,000 27,532 20,562 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Spain (Pta) 48,68 54,84 1 003,95 163,25 185,67 18,170 15,818 36 420 4 204,52 0,00 5 814,05 48,86 55,05 1 007,74 163,87 186,37 18,238 15,875 36 557 4 195,74 0,00 5 830,91 48,43 54,57 998,90 162,43 184,73 18,078 15,724 36 237 4 103,54 0,00 5 790,93 48,41 54,54 998,41 162,35 1 84,64 18,069 15,712 36 218 4 062,84 0,00 5 778,37  Portugal (Esc) ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 3 1st period 4 2nd period 5 3rd period 6 4th period 7 5th period 8 0,986 30,146 23,176 54,56 61,48 1 125,34 1 82,99 208,12 20,367 17,767 40 823 4 761,78 242,92 6 335,74 1,064 30,224 23,254 54,74 61,68 1 129,13 183,60 208,82 20,435 17,824 40 961 4 753,00 255,76 6 352,60 0,882 , 30,042 23,072 54,32 61,20 1 120,29 182.17 207.18 20,275 17,673 40 640 4 660,81 226,87 6 312,62 0,872 30,032 23,062 54,29 61,17 1 119,81 182,09 207,09 20,266 17,661 40 621 4 620,10 218,33 6 300,06   1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Spain (Pta)  Portugal (Esc) 12. 3 . 91 Official Journal of the European Communities No L 65/41 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 3 1st period 4 2nd period 5 3rd period 6 4th period 7 1 . Gross aids (ECU):  Spain 30,479 30,614 30,514 30,268 30,126  Portugal 39,401 39,539 39,447 39,206 39,066  Other Member States 27,161 27,299 27,207 26,966 26,826 2. Final aids : I I (a) Seed harvested and processed in (') :: I  Federal Republic of Germany I || (DM) 63,94 64,27 64,05 63,48 63,15  Netherlands (Fl) 72,05 72,41 72,17 71,53 71,16  BLEU (Bfrs/Lfrs) 1 318,84 1 325,54 1 321,07 1 309,37 1 302,57  France (FF) 214,45 215,54 214,82 212,91 211,81  Denmark (Dkr) 243,90 245,14 244,32 242,15 240,89  Ireland ( £ Irl) 23,868 23,990 23,909 23,697 23,574  United Kingdom ( £) 20,857 20,961 20,881 20,684 20,572  Italy (Lit) 47 843 48 086 47 924 47 498 47 251  Greece (Dr) 5 628,00 5 631,88 5 559,27 5 456,75 5 420,40  Portugal (Esc) 8 267,24 8 296,57 8 275,21 8 215,03 8 186,16 (b) Seed harvested in Spain and I \ I processed : \ l I I  in Spain (Pta) 4 739,76 4 761,17 4 745,10 4 702,68 4 681,59  in another Member State (Pta) 4 795,98 4 817,92 4 803,09 4 761,49 4 740,78 (') For seed harvested in Member States other than Spain and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0186140 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 3 1st period 4 2nd period 5 3rd period 6 4th period 7 5th period 8 DM 2,050460 2,048040 2,046030 2,044090 2,044090 2,038730 Fl 2,310380 2,307530 2,305050 2,302810 2,302810 2,296690 Bfrs/Lfrs 42,226100 42,183100 42,144800 42,109100 42,109100 42,014600 FF 6,983100 6,976070 6,970560 6,965970 6,965970 6,955200 Dkr 7,878910 7,875680 7,874450 7,873510 7,873510 7,867000 £Irl 0,768990 0,769246 0,770167 0,770661 0,770661 0,773190 £ 0,702909 0,704488 0,705652 0,706669 0,706669 0,708829 Lit 1 532,16 1 535,15 1 537,60 1 539,90 1 539,90 1 547,31 Dr 220,97700 223,61900 226,30400 228,97300 228,97300 236,05800 Esc 1 79,22800 179,71300 180,35200 181,03200 181,03200 183,16800 Pta 1 27,70300 128,15100 128,51000 128,85600 128,85600 129,80800